Title: From James Madison to Thomas M. Bayly, 10 March 1807
From: Madison, James
To: Bayly, Thomas M.



Sir.
Department of State, March 10th. 1807.

I have received your letter directed to Mr. Giles, and in his absence to me, dated 25th. Feby..  An act of Congress passed the 2d. day of the present month, giving a further time, of three years, to complete the location of the Virginia Military land warrants, and five years to return the surveys & warrants to the office of the Secretary of War.  This law amongst others, will be published in a few days, in the National Intelligencer & Richmond Enquirer.  I am &c.

James Madison.

